UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4764 Dreyfus Municipal Bond Opportunity Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 4/30/09 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 26 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 30 Financial Highlights 34 Notes to Financial Statements 44 Report of Independent Registered Public Accounting Firm 45 Important Tax Information 46 Board Members Information 49 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Municipal Bond Opportunity Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Municipal Bond Opportunity Fund, covering the 12-month period from May 1, 2008, through April 30, 2009. Both the municipal and taxable fixed-income markets were not immune to price volatility during the reporting period, as higher-yielding market sectors generally plummeted over the fall of 2008 and later rebounded strongly in late April 2009. In supporting the recent rally, investors apparently shrugged off more bad economic news: the unemployment rate surged to a 25-year high in April, and a 6.3% annualized contraction over the fourth quarter of 2008 was followed by a 5.7% economic contraction during the first quarter of 2009.Yet, the market rebound proved to be robust, particularly among high yield bonds, which previously had been hard-hit in the downturn. Conversely, U.S.Treasury securities, which had served as a relatively safe haven in 2008, gave back some of their gains in 2009, particularly long-term nominal Treasuries. These price and yield swings have left the global markets wondering whether fixed income investors are anticipating sustainable economic improvement, or continued economic distress. We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate the importance of a long-term investment focus combined with a diversified approach.Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current fixed income needs and future investment goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation May 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2008, through April 30, 2009, as provided by James Welch, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended April 30, 2009, Dreyfus Municipal Bond Opportunity Funds Class A shares produced a total return of 2.64%, Class B shares returned 3.26%, Class C shares returned 3.42% and Class Z shares returned 2.59%. 1 The Barclays Capital Municipal Bond Index (the Index), the funds benchmark, achieved a total return of 3.11% for the same period. 2 Municipal bonds suffered bouts of heightened volatility due to a severe financial crisis and economic downturn over much of the reporting period, but a market rally buoyed market averages late in the reporting period. The fund produced lower returns than its benchmark, due primarily to weakness among lower-rated credits. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax. The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may assess the current interest-rate environment and a municipal bonds potential volatility in different rate environments. We focus on bonds with the potential to offer attractive current income, typically looking The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environments.We may also look to select bonds that are most likely to obtain attractive prices when sold. Financial Crisis and Recession Sparked Heightened Volatility An intensifying credit crisis and a severe recession roiled most financial markets, including municipal bonds, over much of the reporting period. Slumping home values, rising unemployment and plunging consumer confidence contributed to one of the worst recessions since the 1930s, putting fiscal pressure on most states and municipalities. Meanwhile, an ongoing credit crunch escalated in September 2008 into a global financial crisis that punished a number of large financial institutions, including major municipal bond insurers and dealers. These developments sparked a flight to quality in which investors fled riskier assets in favor of traditional safe havens, especially U.S.Treasury securities. In this tumultuous environment, yield differences between municipal bonds and comparable Treasuries moved toward historically wide levels, as deleveraging among institutional investors resulted in widespread selling pressure even for creditworthy securities. A market rally in the reporting periods final months,stemming in part from massive interventions into the financial crisis by government and monetary authorities, helped the municipal bond market erase most of its previous losses. Defensive Strategies Cushioned Losses but Dampened Performance Although we adopted a generally defensive investment posture in order to cushion losses during the downturn,the funds holdings of lower-rated credits  including bonds backed by the states settlement of litigation with U.S. tobacco companies and securities issued to finance industrial development projects  dampened the funds relative performance. 4 Whenever market liquidity allowed, we attempted to upgrade the funds credit profile by reducing its positions in corporate-backed municipal bonds rated BBB or lower in favor of general obligation bonds and essential-purpose revenue bonds from fiscally sound municipal issuers.We also maintained a larger-than-normal cash position during the worst of the financial crisis, and we attempted to increase diversification among the funds holdings. Our interest-rate strategies also reflected a more conservative position, as we positioned the fund to capture the benefits of wider-than-average yield differences along the markets maturity spectrum. We generally focused on bonds in the 20-year maturity range, which provided much of the yield of longer-term bonds but entailed less risk should inflation eventually accelerate as a result of massive government borrowing and spending. Maintaining a Cautious Investment Posture Although we recently have seen evidence of market stabilization and a return to a focus on fundamentals among investors, the U.S. economy has remained weak, and many states have continued to struggle with budget pressures. Consequently, we have maintained a generally defensive investment posture, including strategies to manage risks through careful credit analysis and diversification. May 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Class Z is not subject to any initial or deferred sales charge. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B and Class C shares of Dreyfus Municipal Bond Opportunity Fund on 4/30/99 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the Index) on that date. All dividends and capital gain distributions are reinvested. Performance for Class Z shares will vary from the performance of Class A, Class B and Class C shares shown above due to differences in charges and expenses. The fund invests primarily in municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses for Class A, Class B and Class C shares.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/09 Inception From Date 1 Year 5 Years 10 Years Inception Class A shares with maximum sales charge (4.5%) 11/26/86 7.01% 1.74% 2.39%  without sales charge 11/26/86 2.64% 2.67% 2.87%  Class B shares with applicable redemption charge  1/15/93 6.97% 1.80% 2.56%  without redemption 1/15/93 3.26% 2.13% 2.56%  Class C shares with applicable redemption charge  7/13/95 4.35% 1.91% 2.10%  without redemption 7/13/95 3.42% 1.91% 2.10%  Class Z shares 10/14/04 2.59%   2.04% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Municipal Bond Opportunity Fund from November 1, 2008 to April 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2009 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.83 $ 7.37 $ 8.79 $ 4.53 Ending value (after expenses) $1,052.20 $1,049.20 $1,048.30 $1,052.50 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2009 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.76 $ 7.25 $ 8.65 $ 4.46 Ending value (after expenses) $1,020.08 $1,017.60 $1,016.22 $1,020.38  Expenses are equal to the funds annualized expense ratio of .95% for Class A, 1.45% for Class B, 1.73% for Class C and .89% for Class Z, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2009 Long-Term Municipal Coupon Maturity Principal Investments98.0% Rate (%) Date Amount ($) Value ($) Alabama.6% University of Alabama Board of Trustees, HR (University of Alabama at Birmingham) (Insured; MBIA, Inc.) 5.75 9/1/10 3,000,000 a 3,233,400 Arizona3.8% Arizona Health Facilities Authority, Health Care Facilities Revenue (The Beatitudes Campus Project) 5.20 10/1/37 2,400,000 1,251,600 City of Phoenix, County of Maricopa and the County of Pima Industrial Development Authorities, SFMR (Collateralized: FHLMC, FNMA and GNMA) 5.80 12/1/39 5,205,000 5,348,085 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/33 5,000,000 5,321,550 Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 5,000,000 5,232,750 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 5,000,000 3,321,150 California10.6% Anaheim Public Financing Authority, Revenue (City of Anaheim Electric System Distribution Facilities) 5.25 10/1/34 3,185,000 3,199,524 California, GO (Various Purpose) 5.75 4/1/31 2,675,000 2,729,570 California, GO (Various Purpose) 6.50 4/1/33 5,000,000 5,478,200 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.50 10/1/38 3,000,000 3,166,170 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Pollution Control Financing Authority, PCR (San Diego Gas and Electric Company) (Insured; MBIA, Inc.) 5.90 6/1/14 12,710,000 13,724,766 California Statewide Communities Development Authority, Environmental Facilities Revenue (Microgy Holdings Project) 9.00 12/1/38 3,500,000 2,765,140 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/35 6,270,000 4,251,812 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 7.88 6/1/13 2,170,000 a 2,629,346 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 7.90 6/1/13 1,920,000 a 2,328,192 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 7,500,000 6,082,575 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 4,900,000 3,132,423 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/47 3,750,000 1,933,912 Lincoln, Community Facilities District Number 2003-1, Special Tax Bonds (Lincoln Crossing Project) 6.00 9/1/13 3,145,000 a 3,752,866 San Bernardino Community College District, GO 6.25 8/1/33 2,000,000 2,187,860 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado4.9% Colorado Educational and Cultural Facilities Authority, LR (Community Colleges of Colorado System Headquarters Project) (Insured; AMBAC) 5.50 12/1/21 1,100,000 1,157,530 Colorado Health Facilities Authority, Revenue (Poudre Hospital) (Insured; FSA) 5.25 3/1/36 1,650,000 1,565,784 Colorado Housing Finance Authority (Single Family Program) (Collateralized; FHA) 7.15 10/1/30 45,000 46,048 Colorado Housing Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 2,270,000 2,389,402 Denver City and County, Airport Revenue (Insured; AMBAC) 6.00 11/15/17 5,000,000 5,066,450 Northwest Parkway Public Highway Authority, Revenue 7.13 6/15/11 8,250,000 a 8,840,205 Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) 0.00 6/15/11 6,125,000 a,b 2,246,221 University of Colorado Hospital Authority, Revenue 5.25 11/15/39 4,810,000 3,705,335 University of Colorado Regents, University Enterprise Revenue 5.75 6/1/28 1,000,000 1,085,200 Connecticut1.7% Connecticut, GO 5.00 2/15/25 2,500,000 2,721,700 Mashantucket Western Pequot Tribe, Special Revenue 5.75 9/1/27 8,000,000 c 4,360,240 Mashantucket Western Pequot Tribe, Special Revenue 6.50 9/1/31 3,500,000 c 1,997,730 Florida9.5% Broward County Housing Finance Authority, MFHR (Pembroke Villas Project) (Insured; FSA) 5.55 1/1/23 1,000,000 1,006,280 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Broward County School Board, COP (Master Lease Purchase Agreement) (Insured; FSA) 5.00 7/1/21 1,250,000 1,259,925 Capital Projects Finance Authority, Revenue (Capital Projects Loan Program-AAAE Airport Projects) (Insured; MBIA, Inc.) 5.25 6/1/14 1,485,000 1,569,274 Capital Projects Finance Authority, Student Housing Revenue (Capital Projects Loan Program-Florida Universities) (Insured; MBIA, Inc.) 5.50 10/1/17 2,520,000 2,456,975 Escambia County Housing Finance Authority, SFMR (Multi-County Program) (Collateralized: FNMA and GNMA) 5.50 10/1/21 1,770,000 1,784,797 Florida Board of Education, Lottery Revenue (Insured; FGIC) 5.00 7/1/20 1,480,000 1,512,072 Florida Department of Children and Family Services, COP (South Florida Evaluation Treatment Center Project) 5.00 10/1/21 1,600,000 1,644,288 Florida Housing Finance Agency, Housing Revenue (Brittany of Rosemont Apartments Project) (Insured; AMBAC) 7.00 2/1/35 6,000,000 6,005,040 Florida Intergovernmental Finance Commission, Capital Revenue (Insured; AMBAC) 5.00 2/1/18 1,000,000 1,024,030 Florida Intergovernmental Finance Commission, Capital Revenue (Insured; AMBAC) 5.13 2/1/31 1,500,000 1,477,635 Florida State Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/28 6,610,000 6,725,014 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 6.00 11/15/11 2,500,000 a 2,777,300 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.25 11/15/36 4,250,000 3,709,740 Lee County Housing Finance Authority, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.30 3/1/29 75,000 76,428 Miami-Dade County, Aviation Revenue, Miami International Airport (Hub of the Americas) (Insured; FSA) 5.00 10/1/33 1,285,000 1,143,907 Miami-Dade County, Solid Waste System Revenue (Insured; FSA) 5.50 10/1/17 2,595,000 2,795,957 Miami-Dade County Housing Finance Authority, MFMR (Country Club Villas II Project) (Insured; FSA) 5.70 7/1/21 400,000 405,620 Orange County Housing Finance Authority, MFHR (Palm Grove Gardens) (Collateralized; FNMA) 5.15 1/1/23 1,175,000 1,190,181 Orange County Housing Finance Authority, MFHR (Seminole Pointe Apartments) 5.75 12/1/23 2,830,000 2,165,573 Osceola County Industrial Development Authority, Revenue (Community Provider Pooled Loan Program) 7.75 7/1/17 937,000 867,381 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 215,000 d 128,996 Palm Bay, Utility System Improvement Revenue (Insured; FGIC) 0.00 10/1/20 1,845,000 b 1,017,739 Port of Palm Beach District, Revenue (Insured; XLCA) 0.00 9/1/23 1,000,000 b 401,930 Port Saint Lucie, Utility System Revenue (Insured; MBIA, Inc.) 0.00 9/1/33 4,000,000 b 880,320 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Seminole Water Control District, Improvement Bonds (Unit of Development Number 2) 6.75 8/1/22 1,615,000 1,409,330 South Indian River Water Control District, Special Assessment Revenue Improvement (Unit of Development RI-13) (Insured; MBIA, Inc.) 5.00 8/1/21 1,095,000 992,180 Village Center Community Development District, Utility Revenue (Insured; MBIA, Inc.) 5.25 10/1/23 1,000,000 908,740 Winter Park, Water and Sewer Revenue (Insured; AMBAC) 5.38 12/1/18 1,730,000 1,832,987 Winter Springs, Water and Sewer Revenue (Insured; MBIA, Inc.) 5.00 4/1/20 1,585,000 1,619,886 Georgia1.8% College Park Business and Industrial Development Authority, Revenue (Civic Center Project) (Insured; AMBAC) 5.75 9/1/10 4,250,000 a 4,609,720 Georgia, GO 5.25 7/1/10 5,000,000 a 5,275,050 Illinois3.2% Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.45 9/1/29 1,330,000 1,356,932 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 10,000,000 10,326,600 Illinois Development Finance Authority, Revenue (Community Rehabilitation Providers Facilities Acquisition Program) 8.75 3/1/10 47,000 46,976 Illinois Development Finance Authority, Revenue (Community Rehabilitation Providers Facilities Acquisition Program) 8.25 8/1/12 216,484 169,587 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; MBIA, Inc.) 5.50 6/15/23 5,000,000 5,230,050 Kansas1.4% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.55 6/1/38 2,325,000 2,325,721 Wichita, HR (Via Christi Health System, Inc.) 6.25 11/15/19 2,000,000 2,074,620 Wichita, HR (Via Christi Health System, Inc.) 6.25 11/15/20 3,000,000 3,104,670 Kentucky2.5% Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 5,500,000 5,472,775 Paducah Electric Plant Board, Revenue (Insured; Assured Guaranty) 5.25 10/1/35 1,000,000 1,013,070 Pendleton County, Multi-County LR (Kentucky Association of Counties Leasing Trust Program) 6.40 3/1/19 6,000,000 7,025,700 Louisiana1.4% Louisiana Housing Finance Agency, SFMR (Home Ownership Program) (Collateralized: FNMA and GNMA) 6.40 12/1/30 1,255,000 1,304,773 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 5,000,000 3,505,250 Saint James Parish, SWDR (Freeport-McMoRan Partnership Project) 7.70 10/1/22 3,020,000 2,850,034 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts3.7% Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.50 11/15/36 3,500,000 3,794,455 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/30 9,485,000 10,615,517 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts-American Hingham Project) 6.95 12/1/35 2,450,000 2,072,920 Route 3 North Transportation Improvement Association, LR (Insured; MBIA, Inc.) 5.75 6/15/10 3,000,000 a 3,170,400 Michigan6.8% Detroit School District, School Building and Site Improvement Bonds (GO Unlimited Tax) (Insured; FGIC) 5.00 5/1/28 5,000,000 4,892,000 Michigan Building Authority, Revenue (Facilities Program) (Insured; FSA) 5.50 10/15/18 1,500,000 1,585,650 Michigan Building Authority, Revenue (Facilities Program) (Insured; FSA) 5.50 10/15/19 8,500,000 8,985,350 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 7,225,000 5,895,600 Pontiac Tax Increment Finance Authority, Tax Increment Revenue (Development Area Number 3) 6.25 6/1/12 2,640,000 a 3,038,930 Pontiac Tax Increment Finance Authority, Tax Increment Revenue (Development Area Number 3) 6.25 6/1/22 610,000 366,427 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 5,000,000 6,332,700 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.00 9/1/29 5,000,000 5,581,200 Minnesota.9% Chaska, Electric Revenue 6.00 10/1/10 2,000,000 a 2,144,560 Minnesota Housing Finance Agency, SFMR 5.95 1/1/17 375,000 375,630 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 6.00 11/15/30 3,000,000 2,313,960 Mississippi.3% Mississippi Home Corporation, SFMR (Collateralized; GNMA) 6.95 12/1/31 1,495,000 1,533,302 Missouri2.3% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.38 12/1/27 2,470,000 2,083,223 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Anthonys Medical Center) 6.13 12/1/10 4,000,000 a 4,357,640 Missouri Highways and Transportation Commission, Second Lien State Road Revenue 5.25 5/1/22 5,000,000 5,572,900 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 6.30 9/1/25 90,000 91,604 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey2.3% New Jersey Turnpike Authority, Turnpike Revenue (Insured; MBIA, Inc.) 5.50 1/1/10 6,000,000 a 6,202,080 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 7.00 6/1/13 5,135,000 a 6,223,363 New Mexico1.2% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.38 4/1/22 1,430,000 1,344,886 Jicarilla Apache Nation, Revenue 5.50 9/1/23 5,000,000 5,131,950 New York7.2% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 9,690,000 c,e 10,032,832 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,365,400 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 7.13 8/1/11 3,555,000 3,311,127 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 3,000,000 2,348,970 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 6.00 6/15/10 3,085,000 a 3,306,380 New York State Dormitory Authority, Revenue (New York University) (Insured; MBIA, Inc.) 6.00 7/1/17 3,500,000 4,156,530 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 5,000,000 3,640,250 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) (Insured; AMBAC) 5.25 7/1/24 3,345,000 3,347,643 New York State Dormitory Authority, Revenue (State University Educational Facilities) 7.50 5/15/13 2,500,000 2,930,575 North Carolina4.9% North Carolina Eastern Municipal Power Agency, Power System Revenue 7.00 1/1/13 3,500,000 3,795,225 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.75 1/1/26 5,000,000 5,056,600 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; AMBAC) 6.00 1/1/18 7,500,000 8,081,925 North Carolina Medical Care Commission, Revenue (North Carolina Housing Foundation, Inc.) (Insured; ACA) 6.45 8/15/20 1,000,000 837,360 North Carolina Medical Care Commission, Revenue (North Carolina Housing Foundation, Inc.) (Insured; ACA) 6.63 8/15/30 2,565,000 1,879,401 University of North Carolina Board of Governors of the University of North Carolina at Chapel Hill, General Revenue 5.00 12/1/34 6,350,000 6,496,304 Ohio3.1% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/47 2,000,000 1,240,120 The Fund 19 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights Public Parking Garage Project) 7.35 12/1/31 3,000,000 2,630,340 Cuyahoga County, Hospital Facilities Revenue (UHHS/CSAHS-Cuyahoga, Inc. and CSAHS/UHHS-Canton, Inc. Project) 7.50 1/1/30 7,000,000 6,940,920 Hamilton County, Sales Tax Refunding and Improvement Bonds (Insured; AMBAC) 0.00 12/1/25 14,865,000 b 5,805,228 Oklahoma1.9% McGee Creek Authority, Water Revenue (Insured; MBIA, Inc.) 6.00 1/1/13 5,660,000 6,057,389 Oklahoma Municipal Power Authority, Power Supply System Revenue 6.00 1/1/38 4,000,000 4,269,600 Oregon1.6% Oregon Department of Administrative Services, Lottery Revenue (Insured; FSA) 5.00 4/1/26 4,885,000 5,065,794 Portland, Sewer System Revenue (Insured; FGIC) 5.75 8/1/10 3,500,000 a 3,724,490 Pennsylvania1.6% Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 2,000,000 1,497,860 Pennsylvania Economic Development Financing Authority, SWDR (USG Corporation Project) 6.00 6/1/31 3,000,000 1,561,410 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 5,000,000 5,344,550 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) South Carolina1.0% South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 5,000,000 5,263,900 Tennessee1.5% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 5.50 7/1/31 4,955,000 3,981,937 Memphis Center City Revenue Finance Corporation, Sports Facility Revenue (Memphis Redbirds Baseball Foundation Project) 6.50 9/1/28 8,000,000 d 4,038,480 Texas8.1% Alliance Airport Authority Inc., Special Facilities Revenue (American Airlines, Inc. Project) 5.75 12/1/29 3,000,000 1,145,880 Austin Convention Enterprises Inc., Convention Center Hotel First Tier Revenue 6.70 1/1/11 5,000,000 a 5,467,500 Brazos River Authority, PCR (TXU Electric Company Project) 8.25 5/1/33 4,000,000 1,728,560 Brazos River Authority, PCR (TXU Energy Company LLC Project) 5.00 3/1/41 3,000,000 1,086,930 Brazos River Authority, Revenue (Reliant Energy, Inc. Project) 5.38 4/1/19 3,250,000 2,965,560 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue (Insured; FSA) 5.50 11/1/21 3,000,000 3,019,950 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty) 5.75 1/1/40 11,850,000 12,358,010 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 5,510,000 5,207,115 Southwest Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.25 2/1/25 6,110,000 6,911,510 The Fund 21 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 3,500,000 3,484,915 Virginia.7% Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.25 7/1/31 3,550,000 3,789,448 Washington2.5% Washington Public Power Supply System, Revenue (Nuclear Project Number 3) (Insured; MBIA, Inc.) 7.13 7/1/16 10,425,000 13,187,625 West Virginia1.0% The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 3,500,000 2,881,375 West Virginia Hospital Finance Authority, HR (Charleston Area Medical Center, Inc.) 6.00 9/1/10 2,440,000 a 2,623,878 Wisconsin3.5% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 7.00 6/1/12 13,350,000 a 15,253,576 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 4,000,000 3,586,880 U.S. Related.5% Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/26 3,000,000 2,732,580 Total Long-Term Municipal Investments (cost $538,305,918) 22 Short-Term Municipal Coupon Maturity Principal Investments.4% Rate (%) Date Amount ($) Value ($) California.1% Orange County Sanitation District, COP, Refunding (Liquidity Facility; Dexia Credit Locale) 1.00 5/1/09 800,000 f 800,000 Ohio.3% Cuyahoga County, HR (W.O. Walker Center, Inc. Project) (Insured; AMBAC and Liquidity Facility; Key Bank) 9.00 5/7/09 1,425,000 f 1,425,000 Total Short-Term Municipal Investments (cost $2,225,000) Total Investments (cost $540,530,918) 98.4% Cash and Receivables (Net) 1.6% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At April 30, 2009, these securities amounted to $16,390,802 or 3.1% of net assets. d Non-income producingsecurity in default. e Collateral for floating rate borrowings. f Variable rate demand noterate shown is the interest rate in effect at April 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 23 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 24 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 38.4 AA Aa AA 19.2 A A A 16.5 BBB Baa BBB 11.4 BB Ba BB 2.2 B B B 4.3 CCC Caa CCC .4 F1 MIG1/P1 SP1/A1 .3 Not Rated g Not Rated g Not Rated g 7.3  Based on total investments. g Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 25 STATEMENT OF ASSETS AND LIABILITIES April 30, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 540,530,918 528,104,868 Cash 4,729,685 Interest receivable 9,831,691 Receivable for investment securities sold 8,482,247 Receivable for shares of Beneficial Interest subscribed 70,879 Prepaid expenses and other assets 155,504 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 424,442 Payable for investment securities purchased 8,987,158 Payable for floating rate notes issuedNote 4 4,845,000 Payable for shares of Beneficial Interest redeemed 274,931 Interest and expense payable related to floating rate notes issuedNote 4 5,815 Accrued expenses 92,891 Net Assets ($) Composition of Net Assets ($): Paid-in capital 610,826,231 Accumulated net realized gain (loss) on investments (61,655,544) Accumulated net unrealized appreciation (depreciation) on investments (12,426,050) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class Z Net Assets ($) 269,846,272 4,347,642 14,702,023 247,848,700 Shares Outstanding 23,171,795 373,137 1,260,548 21,282,988 Net Asset Value Per Share ($) See notes to financial statements. 26 STATEMENT OF OPERATIONS Year Ended April 30, 2009 Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 3,055,999 Shareholder servicing costsNote 3(c) 1,667,210 Interest and expense related to floating rate notes issuedNote 4 368,973 Distribution feesNote 3(b) 129,933 Professional fees 71,781 Registration fees 66,242 Custodian feesNote 3(c) 62,937 Prospectus and shareholders reports 28,322 Trustees fees and expensesNote 3(d) 18,322 Loan commitment feesNote 2 9,234 Interest expenseNote 2 2,672 Miscellaneous 51,807 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (25,906) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (21,088,457) Net realized gain (loss) on financial futures 262,106 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (23,307,538) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 27 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2009 2008 Operations ($): Investment incomenet 26,931,442 26,322,223 Net realized gain (loss) on investments (20,826,351) (5,030,933) Net unrealized appreciation (depreciation) on investments (23,307,538) (19,790,039) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (13,493,811) (12,205,656) Class B Shares (272,812) (389,945) Class C Shares (534,704) (422,610) Class Z Shares (12,544,701) (13,297,453) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 21,346,082 19,713,056 Class B Shares 1,254,163 1,335,172 Class C Shares 4,915,594 2,494,973 Class Z Shares 6,603,364 8,075,856 Net assets received in connection with reorganizationNote 1  75,827,457 Dividends reinvested: Class A Shares 8,971,644 7,960,418 Class B Shares 174,572 230,569 Class C Shares 331,422 254,674 Class Z Shares 9,060,366 9,202,687 Cost of shares redeemed: Class A Shares (39,184,027) (40,609,156) Class B Shares (6,202,019) (6,958,891) Class C Shares (2,210,438) (2,739,225) Class Z Shares (31,734,929) (27,260,622) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 607,467,318 584,754,763 End of Period 28 Year Ended April 30, 2009 2008 Capital Share Transactions: Class A a Shares sold 1,801,890 1,538,513 Shares issued in connection with reorganizationNote 1  5,433,955 Shares issued for dividends reinvested 762,813 627,299 Shares redeemed (3,347,035) (3,188,279) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 107,314 105,095 Shares issued in connection with reorganizationNote 1  294,375 Shares issued for dividends reinvested 14,758 18,142 Shares redeemed (523,033) (543,612) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 420,753 195,473 Shares issued in connection with reorganizationNote 1  216,723 Shares issued for dividends reinvested 28,212 20,046 Shares redeemed (188,579) (215,078) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 552,118 625,853 Shares issued for dividends reinvested 770,240 724,521 Shares redeemed (2,655,326) (2,136,912) Net Increase (Decrease) in Shares Outstanding a During the period ended April 30, 2009, 255,144 Class B shares representing $3,052,070 were automatically converted to 255,309 Class A shares and during the period ended April 30, 2008, 280,628 Class B shares representing $3,590,148 were automatically converted to 280,789 Class A shares. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended April 30, Class A Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 12.56 13.10 12.91 13.12 12.81 Investment Operations: Investment incomenet a .57 .57 .57 .59 .59 Net realized and unrealized gain (loss) on investments (.91) (.54) .18 (.21) .31 Total from Investment Operations (.34) .03 .75 .38 .90 Distributions: Dividends from investment incomenet (.57) (.57) (.56) (.59) (.59) Net asset value, end of period 11.65 12.56 13.10 12.91 13.12 Total Return (%) b (2.64) .28 5.94 2.93 7.18 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.00 1.17 1.16 1.09 1.03 Ratio of net expenses to average net assets .99 1.17 c 1.16 c 1.09 c 1.02 Ratio of interest and expense related to floating rate notes issued to average net assets .07 .23 .25 .18 .10 Ratio of net investment income to average net assets 4.85 4.49 4.33 4.51 4.54 Portfolio Turnover Rate 56.67 77.20 68.06 48.31 48.30 Net Assets, end of period ($ x 1,000) 269,846 300,982 256,047 258,504 279,612 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 30 Year Ended April 30, Class B Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 12.57 13.11 12.91 13.12 12.82 Investment Operations: Investment incomenet a .49 .49 .49 .52 .52 Net realized and unrealized gain (loss) on investments (.90) (.53) .21 (.21) .31 Total from Investment Operations (.41) (.04) .70 .31 .83 Distributions: Dividends from investment incomenet (.51) (.50) (.50) (.52) (.53) Net asset value, end of period 11.65 12.57 13.11 12.91 13.12 Total Return (%) b (3.26) (.25) 5.48 2.40 6.64 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.54 1.67 1.67 1.61 1.54 Ratio of net expenses to average net assets 1.53 1.67 c 1.67 c 1.61 c 1.54 c Ratio of interest and expense related to floating rate notes issued to average net assets .07 .23 .25 .18 .10 Ratio of net investment income to average net assets 4.26 3.95 3.81 3.99 4.02 Portfolio Turnover Rate 56.67 77.20 68.06 48.31 48.30 Net Assets, end of period ($ x 1,000) 4,348 9,732 11,799 16,462 21,192 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class C Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 12.58 13.12 12.93 13.14 12.83 Investment Operations: Investment incomenet a .49 .47 .47 .49 .49 Net realized and unrealized gain (loss) on investments (.93) (.53) .19 (.21) .32 Total from Investment Operations (.44) (.06) .66 .28 .81 Distributions: Dividends from investment incomenet (.48) (.48) (.47) (.49) (.50) Net asset value, end of period 11.66 12.58 13.12 12.93 13.14 Total Return (%) b (3.42) (.46) 5.16 2.18 6.40 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.76 1.91 1.89 1.82 1.76 Ratio of net expenses to average net assets 1.75 1.91 c 1.89 c 1.82 c 1.76 c Ratio of interest and expense related to floating rate notes issued to average net assets .07 .23 .25 .18 .10 Ratio of net investment income to average net assets 4.12 3.74 3.58 3.78 3.81 Portfolio Turnover Rate 56.67 77.20 68.06 48.31 48.30 Net Assets, end of period ($ x 1,000) 14,702 12,586 10,274 9,121 9,158 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 32 Year Ended April 30, Class Z Shares 2009 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 12.56 13.10 12.91 13.12 13.09 Investment Operations: Investment incomenet b .58 .58 .57 .60 .32 Net realized and unrealized gain (loss) on investments (.91) (.54) .19 (.21) .03 Total from Investment Operations (.33) .04 .76 .39 .35 Distributions: Dividends from investment incomenet (.58) (.58) (.57) (.60) (.32) Net asset value, end of period 11.65 12.56 13.10 12.91 13.12 Total Return (%) (2.59) .33 6.00 2.99 2.71 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .94 1.08 1.10 1.03 .98 d Ratio of net expenses to average net assets .94 e 1.08 e 1.10 e 1.03 e .96 d Ratio of interest and expense related to floating rate notes issued to average net assets .07 .23 .25 .18 .10 Ratio of net investment income to average net assets 4.90 4.53 4.38 4.57 4.49 d Portfolio Turnover Rate 56.67 77.20 68.06 48.31 48.30 Net Assets, end of period ($ x 1,000) 247,849 284,168 306,634 324,537 350,202 a From October 14, 2004 (commencement of initial offering) to April 30, 2005. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 33 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Municipal Bond Opportunity Fund (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company. The funds investment objective is to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. At a meeting of the funds Board of Trustees held on July 22, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the fund from Dreyfus Premier Municipal Bond Fund to Dreyfus Municipal Bond Opportunity Fund. Effective July 1, 2008, BNY Mellon reorganized and consolidated a number of its banking and trust company subsidiaries.As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of NewYork Mellon (formerly,The Bank of NewYork). As of the close of business on November 27, 2007, pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Trustees, all of the assets, subject to the liabilities, of Dreyfus Premier State Municipal Bond Fund, Florida Series (Florida Series) were transferred to the fund in exchange for corresponding class of shares of Beneficial Interest of the fund of equal value. Shareholders of Class A, Class B and Class C shares of the Florida Series received Class A, Class B and Class C shares of the fund, respectively, in each case in an equal amount to the aggregate net asset value of their investment in the Florida Series at the time of the exchange. The net asset value of the funds shares on the close of business on November 27, 2007, after the reorganization, was $12.75 for Class A, $12.76 for Class B and $12.77 for Class C, and a total of 5,433,955 Class A shares, 294,375 Class B shares and 216,723 Class C shares, representing net assets of $75,827,457 (including $1,541,384 net 34 unrealized appreciation on investments) were issued to the Florida Series shareholders in the exchange. The exchange was a tax-free event to the Florida Series shareholders. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C and Class Z. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class Z shares are sold at net asset value per share generally only to shareholders who received Class Z shares in exchange for their shares of General Municipal Bond Fund, Inc. as a result of the reorganization of such fund. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 36 The following is a summary of the inputs used as of April 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities  528,104,868  Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation) at period end. In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP 157-4 will have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) accrual basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended April 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. 38 At April 30, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $372,304, accumulated capital losses $48,376,176 and unrealized depreciation $12,638,480. In addition, the fund had $13,066,938 of capital losses realized after October 31, 2008, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2009. If not applied, $17,083,173 of the carryover expires in fiscal 2010, $10,015,796 expires in fiscal 2011, $8,158,132 expires in fiscal 2012, $910,072 expires in fiscal 2016 and $12,209,003 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2009 and April 30, 2008 were as follows: tax exempt income $26,843,543 and $26,289,307 and ordinary income $2,485 and $26,357, respectively. During the period ended April 30, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments and capital loss carryover expiration, the fund decreased accumulated undistributed investment income-net by $85,414, increased accumulated net realized gain (loss) on investments by $9,636,443 and decreased paid-in capital by $9,551,029. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: Prior to October 15, 2008, the fund participated with other Dreyfus-managed funds in a $350 million unsecured credit facility led by Citibank, N.A. Effective October 15, 2008, the fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility with Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of the Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average daily amount of borrowings outstanding under the Facilities during the period ended April 30, 2009 was approximately $157,300, with a related weighted average annualized interest rate of 1.70%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. During the period ended April 30, 2009, the Distributor retained $11,475 from commissions earned on sales of the funds Class A shares and $29,401 and $1,194 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2009, Class B and Class C shares were charged $32,135 and $97,798, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B, Class C and Class Z shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of Class A, Class B and Class C shares and .20% of the value of the average daily net assets of Class Z shares, for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to 40 Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2009, Class A, Class B, Class C and Class Z shares were charged $698,145, $16,068, $32,599 and $513,823, respectively, pursuant to the Shareholder Services Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2009, the fund was charged $234,406 pursuant to the transfer agency agreement. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2009, the fund was charged $20,622 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2009, the fund was charged $62,937 pursuant to the custody agreement. During the period ended April 30, 2009, the fund was charged $4,976 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $240,349, Rule 12b-1 distribution plan fees $10,705, shareholder services plan fees $99,154, custodian fees $31,641, chief compliance officer fees $2,793 and transfer agency per account fees $39,800. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended April 30, 2009, amounted to $315,573,478 and $317,518,824, respectively. The fund may invest in financial futures contracts in order to gain exposure to or protect against changes in the market. The fund is exposed to market risk as a result of changes in the value of the underlying financial instruments. These investments require initial margin deposits with a broker, which consist of cash or cash equiva-lents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Investments in financial futures require the fund to mark to market on a daily basis, which reflects the change in the market value of the contract at the close of each days trading. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses. When the contracts are closed, the fund recognizes a realized gain or loss.At April 30, 2009, there were no financial futures contracts outstanding. The fund may participate in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. 42 The fund accounts for the transfer of bonds to the trusts as secured borrowings, with the securities transferred remaining in the funds investments, and the related floating rate certificate securities reflected as fund liabilities under the caption, Payable for floating rate notes issued in the Statement of Assets and Liabilities. The average daily amount of borrowings outstanding under the inverse floater structure during the period ended April 30, 2009, was approximately $13,834,200, with a related weighted average annualized interest rate of 2.67%. At April 30, 2009, the cost of investments for federal income tax purposes was $535,898,348; accordingly, accumulated net unrealized depreciation on investments was $12,638,480, consisting of $24,085,802 gross unrealized appreciation and $36,724,282 gross unrealized depreciation. The FASB released Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk related contingent features in derivative agree-ments.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008. At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. The Fund 43 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Municipal Bond Opportunity Fund We have audited the accompanying statement of assets and liabilities, of Dreyfus Municipal Bond Opportunity Fund (formerly, Dreyfus Premier Municipal Bond Fund), including the statement of investments, as of April 30, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2009 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Municipal Bond Opportunity Fund at April 30, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. 44 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended April 30, 2009 as exempt-interest dividends (not generally subject to regular federal income tax), except $2,485 that is being designated as an ordinary income distribution for reporting purposes. As required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2009 calendar year on Form 1099-DIV and their portion of the funds tax-exempt dividends paid for the 2009 calendar year on Form 1099-INT, both of which will be mailed by early 2010. The Fund 45 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (65) Chairman of the Board (1995) Principal Occupation During Past 5Years:  Corporate Director and Trustee Other Board Memberships and Affiliations:  The Muscular Dystrophy Association, Director  CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director  The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director  Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director No. of Portfolios for which Board Member Serves:  Clifford L. Alexander, Jr. (75) Board Member (1986) Principal Occupation During Past 5Years:  President of Alexander & Associates, Inc., a management consulting firm (January 1981-present) Other Board Memberships and Affiliations:  Mutual of America Life Insurance Company, Director No. of Portfolios for which Board Member Serves: 52  David W. Burke (73) Board Member (2007) Principal Occupation During Past 5Years:  Corporate Director and Trustee Other Board Memberships and Affiliations:  John F. Kennedy Library Foundation, Director No. of Portfolios for which Board Member Serves: 88  Peggy C. Davis (66) Board Member (1990) Principal Occupation During Past 5Years:  Shad Professor of Law, New York University School of Law (1983-present)  Writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training No. of Portfolios for which Board Member Serves: 55 46 Diane Dunst (69) Board Member (2007) Principal Occupation During Past 5Years:  President, Huntting House Antiques No. of Portfolios for which Board Member Serves: 22  Ernest Kafka (76) Board Member (1986) Principal Occupation During Past 5Years:  Physician engaged in private practice specializing in the psychoanalysis of adults and adolescents (1962-present)  Instructor,The New York Psychoanalytic Institute (1981-present) No. of Portfolios for which Board Member Serves: 22  Nathan Leventhal (66) Board Member (1989) Principal Occupation During Past 5Years:  Commissioner, NYC Planning Commission (March 2007-present)  Chairman of the Avery-Fisher Artist Program (November 1997-present) Other Board Memberships and Affiliations:  Movado Group, Inc., Director  Mayors Committee on Appointments, Chairman No. of Portfolios for which Board Member Serves: 36  Daniel Rose (79) Board Member (2007) Principal Occupation During Past 5Years:  Chairman and Chief Executive Officer of Rose Associates, Inc., a New York based real estate development and management firm Other Board Memberships and Affiliations:  Baltic-American Enterprise Fund,Vice Chairman and Director  Harlem Educational Activities Fund, Inc., Chairman  Housing Committee of the Real Estate Board of New York, Inc., Director No. of Portfolios for which Board Member Serves: 36 The Fund 47 BOARD MEMBERS INFORMATION (Unaudited) (continued) Warren B. Rudman (78) Board Member (2007) Principal Occupation During Past 5Years:  Co-Chairman, Stonebridge International LLC  Of Counsel to (from January 1993 to December 31, 2003, Partner in) the law firm Paul, Weiss, Rifkind,Wharton & Garrison LLP Other Board Memberships and Affiliations:  Boston Scientific, Director  D.B. Zwirn & Co.,Vice Chairman of the International Advisory Board No. of Portfolios for which Board Member Serves: 33  Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Saul B. Klaman, Emeritus Board Member Jay I. Meltzer, Emeritus Board Member Sander Vanocur, Emeritus Board Member 48 OFFICERS OF THE FUND (Unaudited) The Fund 49 OFFICERS OF THE FUND (Unaudited) (continued) 50 NOTES Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $38,437 in 2008 and $39,208 in 2009. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $0 in 2008 and $5,276 in 2009. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2008 and $0 in 2009. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $2,709 in 2008 and $3,181 in 2009. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; and (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2008 and $0 in 2009. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $236 in 2008 and $153 in 2009. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2008 and $0 in 2009. Note: In each of (b) through (d) of this Item 4, 100% of all services provided by the Auditor were pre-approved as required. Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $2,465,481 in 2008 and $18,957,657 in 2009. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Bond Opportunity Fund By: /s/ J. David Officer J. David Officer, President Date: June 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer, President Date: June 29, 2009 By: /s/ James Windels James Windels, Treasurer Date: June 29, 2009 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
